DETAILED ACTION

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
With regards to applicant’s argument: “In the Office Action, the Office alleged Kwon describes “a processing unit adapted to determine a sweat level measure indicative of an amount of sweat accumulated between the lower side of the wearable device and the skin of the user and indicative of an exposure to sweat over time” as claimed. The Office cited to Paragraphs [0041], [0054], and [0072]-[0075] of Kwon. However, Kwon has nothing to do with determining a sweat level measure indicative of an amount of sweat accumulated between a lower side of a wearable device fixed to a user and skin of the user, “wherein the sweat level measure is further based on a duration of exposure to sweat’ as claimed in claims 1, 13, 14, and 15 as amended. Kwon merely describes measuring an instantaneous biosignal and determining if it is within a reference range to determine if a grip of the apparatus needs to be changed.”
Examiner respectfully disagrees. Kwon in ¶0054 teaches measuring skin conductance. Also teaches “measure a skin conductance and a change in the skin conductance based on sweat produced by an activity” therefore the measured skin conductance is a sweat level measure indicative of sweat accumulated. ¶0074 further teaches, “Thus, the skin conductance may increase due to the production of sweat.” Fig. 3 and ¶0061-¶0068 teaches the skin conductance increasing over time until cooling is turned on, therefore the measurement is based on duration of exposure to sweat. Therefore skin conductance measurement is based on duration of exposure to sweat.

Applicant argues, “Additionally, Kwon has nothing to do with determining a sweat level measure or a moment in time for ventilating the lower side of the wearable device based on a time elapsed since a previous moment in time for ventilating the lower side of the wearable device or a time interval since placing the wearable device on the skin of the user as claimed in claims 1, 13, 14, and 15 as amended.”
Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kwon et. al. (US20160058388A1) hereinafter Kwon in view of Sim et. al. (Portable sweat rate sensors integrated with air ventilation actuators) hereinafter Sim.

Applicant’s arguments, see page 10-11 of applicant remarks, filed 12/15/2020, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. § 103 have been fully considered and are persuasive.
Applicant argues, “Regarding the rejection of dependent claim 8, the Office relied on Paragraphs [0170] [0171] of Just for teaching “wherein the wearable device is adapted to switch to a different sensor or to a different measurement mode of the physiological parameter sensor in the ventilation state than in the contact state” as claimed. However, Paragraphs [0170]-[0171] of Just merely describe making changes to an auscultatory sensor. Just has nothing to do with switching to a different sensor or mode that is based on “a non-contact measurement of a physiological parameter” as required in claim 8 as amended herein.”
Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kwon et. al. (US20160058388A1) hereinafter Kwon in view of Sim et. al. (Portable sweat rate sensors integrated with air ventilation actuators) hereinafter Sim and further in view of Shinoda et. al. (US20110295087A1) hereinafter Shinoda.

Applicant’s arguments, see page 11-12 of applicant remarks, filed 12/15/2020, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. § 103 have been fully considered and are persuasive.
Applicant argues in part, “However, regardless of whether the actuators are expanded or retracted they are never “at least partially distanced from the lower side of the wearable device” as required in claim 9. Instead, the actuators are always in contact with the lower side of the wearable device, i.e., the side facing the skin of the wearer.”
Examiner respectfully disagrees. In view of the amendment the rejection is made in view of actuator 36, which is described as bladders between the lower side of the wearable device and user skin (see Fig. 3A and 3B). Just in ¶0107-¶0104 and Fig. 3A-3B teaches actuator 36 which can be expanded and retracted to tighten and loosen a wearable device. The surface of the bladder that is in contact with skin is distanced from the lower side of the wearable device in expanded state (fig. 3B), therefore it is at least partially distanced and lies against the lower side of the wearable device when in a retracted state (Fig. 3A))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 7, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et. al. (US20160058388A1) hereinafter Kwon in view of Sim et. al. (Portable sweat rate sensors integrated with air ventilation actuators) hereinafter Sim.

Regarding claim 1,
Kwon teaches, Wearable device adapted to be worn by a user, the wearable device comprising: (¶0079 teaches a wearable device which measures a biosignal of the user)
a fixation element for fixing the wearable device to the user; (¶0042 and ¶0045 teaches biosignal apparatus includes a cuff and the apparatus may be tightened to the user using the cuff)
a lower side for contacting a skin of the user when worn; and (¶0037-¶0038 biosignal apparatus has a contact area in contact with the user skin)
a processing unit adapted to determine a sweat level measure indicative of an amount of sweat accumulated between the lower side of the wearable device and the skin of the user, wherein the sweat level measure is further based on a duration of exposure to sweat; and to determine a moment in time for ventilating the lower side of the wearable device based on a the sweat level measure. (¶0072-¶0075 teaches a controller determines if a measured biosignal is within a reference range and determines when to change the grip between the biosignal apparatus and the user based on the measurement. ¶0054 biosignal is a measurement of skin conductance indicative of sweat produced by an activity of the sympathetic nerves. Fig. 3 and ¶0061-¶0068 teaches the skin conductance increasing over time until cooling is turned on, therefore the measurement is based on duration of exposure to sweat.  ¶0041 teaches When the degree of contact is reduced, that is, when the grip is released, a space between the contact area and the skin of the user may be expanded. When the space is widened, more ventilation may occur and thus, the skin conductance of the user may decrease)
Kwon doesn’t explicitly teach, wherein the processing unit is further adapted to determine the sweat level measure or the moment in time based on a time elapsed since a previous moment in time for ventilating the lower side of the wearable device or a time since placing the wearable device on the skin of the user. (Kwon in ¶0072-¶0075 teaches a controller determines when to change the grip between the biosignal apparatus and the user based on the measured biosignal. However it doesn’t teach determining when to ventilate based on time elapsed since a previous moment in time for ventilating the lower side of the wearable device. Sim in page 179 first paragraph, section 3.1. Thermo-pneumatic actuation and Fig. 8b teaches intermittent cooling of lower side of a wearable device. It also teaches time to cool the lower side is determined based on 3 minutes of time elapsed since the pervious moment in time for cooling.
Sim is an art in the area of interest as it teaches a portable sweat rate sensor (Abstract). A combination of Sim with Kwon teaches the processing unit determining moment in time to ventilate lower side of the wearable device based on time elapsed since the last ventilation. One of ordinary skill in the art would have recognized that applying the known technique of Sim would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sim to the teachings of Kwon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate time based ventilation of lower side of the wearable device in similar system. Further, ventilating lower side of the wearable device based on time would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow additional capability in determining ventilation time.

Regarding claim 7,
Kwon and Sim teaches, The wearable device according to claim 1, wherein the wearable device is configured to adopt 
a ventilation state, wherein a spacing is provided between at least a portion of the lower side of the wearable device and the skin of the subject; and (Kwon in ¶0041 teaches a grip released state when a distance is provided between contact area of the biosignal measuring apparatus and the skin of the user)
a contact state, wherein the portion of the lower side of the wearable device is configured to contact the skin of the subject; (Kwon  in ¶0041-¶0042 teaches a grip tightened state when the biosignal measuring apparatus may tighten the biosignal measuring apparatus to the skin of the user)
wherein the wearable device is further configured to oscillate between the ventilation state and the contact state when the processing unit determines the moment in time for ventilating the lower side of the wearable device. (Kwon in ¶0072-¶0075 teaches a controller determines if a measured biosignal is within a reference range and determines when to change the grip between the biosignal apparatus and the user based on the measurement.)

Regarding claim 13,
Kwon teaches, A system comprising:
a wearable device adapted to be worn by a user, and a processing unit, wherein the wearable device comprises: (¶0079 teaches a wearable device which measures a biosignal of the user. ¶0091 teaches a processing device)
a fixation element for fixing the wearable device to the user; and (¶0042 and ¶0045 teaches biosignal apparatus includes a cuff and the apparatus may be tightened to the user using the cuff)
a lower side for contacting a skin of the user when worn; (¶0037-¶0038 biosignal apparatus has a contact area in contact with the user skin)
wherein the processing unit is adapted to determine a sweat level measure, indicative of an amount of sweat accumulated between the lower side of the wearable device and the skin of the user, wherein the sweat level measure is further based on a duration of exposure to sweat; and to determine a moment in time for ventilating the lower side of the wearable device based on the sweat level measure. (¶0072-¶0075 teaches a controller determines if a measured biosignal is within a reference range and determines when to change the grip between the biosignal apparatus and the user based on the measurement. ¶0054 biosignal is a measurement of skin conductance indicative of sweat produced by an activity of the sympathetic nerves. Fig. 3 and ¶0061-¶0068 teaches the skin conductance increasing over time until cooling is turned on, therefore the measurement is based on duration of exposure to sweat.  ¶0041 teaches When the degree of contact is reduced, that is, when the grip is released, a space between the contact area and the skin of the user may be expanded. When the space is widened, more ventilation may occur and thus, the skin conductance of the user may decrease)

Kwon doesn’t explicitly teach, wherein the processing unit is further adapted to determine the sweat level measure or the moment in time based on a time elapsed since a previous moment in time for ventilating the lower side of the wearable device or a time since placing the wearable device on the skin of the user. (Kwon in ¶0072-¶0075 teaches a controller determines when to change the grip between the biosignal apparatus and the user based on the measured biosignal. However it doesn’t teach determining when to ventilate based on time elapsed since a previous moment in time for ventilating the lower side of the wearable device. Sim in page 179 first paragraph, section 3.1. Thermo-pneumatic actuation and Fig. 8b teaches intermittent cooling of lower side of a wearable device. It also teaches time to cool the lower side is determined based on 3 minutes of time elapsed since the pervious moment in time for cooling.
Sim is an art in the area of interest as it teaches a portable sweat rate sensor (Abstract). A combination of Sim with Kwon teaches the processing unit determining moment in time to ventilate lower side of the wearable device based on time elapsed since the last ventilation. One of ordinary skill in the art would have recognized that applying the known technique of Sim would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sim to the teachings of Kwon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate time based ventilation of lower side of the wearable device in similar system. Further, ventilating lower side of the wearable device based on time would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow additional capability in determining ventilation time.

Regarding claim 14,
Kwon teaches, A method for operating a wearable device, the wearable device comprising a fixation element for fixing the wearable device to a user, and a lower side for contacting a skin of the user when worn; the method comprising the steps of: (¶0079 teaches a wearable device which measures a biosignal of the user. ¶0091 teaches a processing device. ¶0042 and ¶0045 teaches biosignal apparatus includes a cuff and the apparatus may be tightened to the user using the cuff. ¶0037-¶0038 biosignal apparatus has a contact area in contact with the user skin)
fixing the wearable device to the user; (¶0042 and ¶0045 teaches biosignal apparatus includes a cuff and the apparatus may be tightened to the user using the cuff)
determining, by a processing unit, a sweat level measure indicative of an amount of sweat accumulated between the lower side of the wearable device and the skin of the user, wherein the sweat level measure is further based on a duration of exposure to sweat; and determining, by the processing unit, a moment in time for ventilating the lower side of the wearable device based on the sweat level measure. (¶0072-¶0075 teaches a controller determines if a measured biosignal is within a reference range and determines when to change the grip between the biosignal apparatus and the user based on the measurement. ¶0054 biosignal is a measurement of skin conductance indicative of sweat produced by an activity of the sympathetic nerves. Fig. 3 and ¶0061-¶0068 teaches the skin conductance increasing over time until cooling is turned on, therefore the measurement is based on duration of exposure to sweat.  ¶0041 teaches When the degree of contact is reduced, that is, when the grip is released, a space between the contact area and the skin of the user may be expanded. When the space is widened, more ventilation may occur and thus, the skin conductance of the user may decrease)
Kwon doesn’t explicitly teach, wherein the processing unit is further adapted to determine the sweat level measure or the moment in time based on a time elapsed since a previous moment in time for ventilating the lower side of the wearable device or a time since placing the wearable device on the skin of the user. (Kwon in ¶0072-¶0075 teaches a controller determines when to change the grip between the biosignal apparatus and the user based on the measured biosignal. However it doesn’t teach determining when to ventilate based on time elapsed since a previous moment in time for ventilating the lower side of the wearable device. Sim in page 179 first paragraph, section 3.1. Thermo-pneumatic actuation and Fig. 8b teaches intermittent cooling of lower side of a wearable device. It also teaches time to cool the lower side is determined based on 3 minutes of time elapsed since the pervious moment in time for cooling.
Sim is an art in the area of interest as it teaches a portable sweat rate sensor (Abstract). A combination of Sim with Kwon teaches the processing unit determining moment in time to ventilate lower side of the wearable device based on time elapsed since the last ventilation. One of ordinary skill in the art would have recognized that applying the known technique of Sim would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sim to the teachings of Kwon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate time based ventilation of lower side of the wearable device in similar system. Further, ventilating lower side of the wearable device based on time would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow additional capability in determining ventilation time.

Regarding claim 15,
Kwon teaches, A non-transitory computer readable medium comprising program code means for causing a computer to carry out the steps of determining a sweat level measure indicative of an amount of sweat accumulated between the lower side of a wearable device fixed to a user and the skin of the user wherein the sweat level measure is further based on a duration of exposure to sweat; and determining a moment in time for ventilating the lower side of the wearable device based on the sweat level measure. (¶0079 teaches a wearable device which measures a biosignal of the user. ¶0042 and ¶0045 teaches biosignal apparatus includes a cuff and the apparatus may be tightened to the user using the cuff. ¶0037-¶0038 biosignal apparatus has a contact area in contact with the user skin. (¶0072-¶0075 teaches a controller determines if a measured biosignal is within a reference range and determines when to change the grip between the biosignal apparatus and the user based on the measurement. ¶0054 biosignal is a measurement of skin conductance indicative of sweat produced by an activity of the sympathetic nerves. Fig. 3 and ¶0061-¶0068 teaches the skin conductance increasing over time until cooling is turned on, therefore the measurement is based on duration of exposure to sweat.  ¶0041 teaches When the degree of contact is reduced, that is, when the grip is released, a space between the contact area and the skin of the user may be expanded. When the space is widened, more ventilation may occur and thus, the skin conductance of the user may decrease. ¶0091-¶0092 teaches controller can be implemented using a non-transitory computer readable medium storing a software)
Kwon doesn’t explicitly teach, wherein the processing unit is further adapted to determine the sweat level measure or the moment in time based on a time elapsed since a previous moment in time for ventilating the lower side of the wearable device or a time since placing the wearable device on the skin of the user. (Kwon in ¶0072-¶0075 teaches a controller determines when to change the grip between the biosignal apparatus and the user based on the measured biosignal. However it doesn’t teach determining when to ventilate based on time elapsed since a previous moment in time for ventilating the lower side of the wearable device. Sim in page 179 first paragraph, section 3.1. Thermo-pneumatic actuation and Fig. 8b teaches intermittent cooling of lower side of a wearable device. It also teaches time to cool the lower side is determined based on 3 minutes of time elapsed since the pervious moment in time for cooling.
Sim is an art in the area of interest as it teaches a portable sweat rate sensor (Abstract). A combination of Sim with Kwon teaches the processing unit determining moment in time to ventilate lower side of the wearable device based on time elapsed since the last ventilation. One of ordinary skill in the art would have recognized that applying the known technique of Sim would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sim to the teachings of Kwon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate time based ventilation of lower side of the wearable device in similar system. Further, ventilating lower side of the wearable device based on time would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow additional capability in determining ventilation time.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et. al. (US20160058388A1) hereinafter Kwon in view of Sim et. al. (Portable sweat rate sensors integrated with air ventilation actuators) hereinafter Sim and further in view of Fuerst (US10252058B1) hereinafter Fuerst.

Regarding claim 2,
Kwon and Sim doesn’t explicitly teach, The wearable device according to claim 1, further comprising at least one physiological parameter sensor other than a skin conductance sensor for acquiring a physiological signal and where the processing unit is adapted to determine the sweat level measure based on the physiological signal. (Kwon in ¶0032 teaches measuring skin conductance. However it doesn’t teach determining sweat level from another sensor other than the skin conductance measurement device. Fuerst in Column 8 Line 58-60 teaches determining perspiration level based on data from temperature sensor. Column 8 line 31-34 teaches temperature sensor on a wrist band.)
Fuerst is an art in the area of the interest as it teaches determining user physiological information from sensor data. A combination of Fuerst with Kwon and Sim would allow the combined system to use temperature sensor data as an additional data to determine sweat level. Using temperature data to determine sweat level is known in the art as evident by Fuerst in Column 8 Line 58-60. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Fuerst with Kwon and Sim because by doing so would allow an additional method of determining sweat level other than skin conductance and therefore make the device more versatile.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et. al. (US20160058388A1) hereinafter Kwon in view of Sim et. al. (Portable sweat rate sensors integrated with air ventilation actuators) hereinafter Sim and further in view of Adachi et. al. (US20190290186A1) hereinafter Adachi.

Regarding claim 3,
Kwon and Sim as combined doesn’t explicitly teach, The wearable device according to claim 1, further comprising an activity sensor, and wherein the processing unit is adapted to determine the sweat level measure based on an output of the activity sensor. (Kwon doesn’t explicitly teach an activity sensor. Adachi in ¶0122 teaches actometer 50 acquiring activity data. ¶0136-¶0137 and Fig. 14 teaches estimating perspiration level based on activity data)
 Adachi is an art in the area of the interest as it teaches determining perspiration state of a site of a living body. A combination of Adachi with Kwon and Sim would allow the combined system to use activity data as an additional data to determine sweat level. Using activity data to determine sweat level is known in the art as evident by Adachi in ¶0136-¶0137 and Fig. 14. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Adachi with Kwon and Sim because by doing so would allow accurately estimating a perspiration state of a site of a living body as taught by Adachi in ¶0012. Additionally, this would allow an additional method of determining sweat level other than skin conductance and therefore make the device more versatile

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et. al. (US20160058388A1) hereinafter Kwon in view of Sim et. al. (Portable sweat rate sensors integrated with air ventilation actuators) hereinafter Sim and further in view of Doran et. al. (US20200113729A1) hereinafter Doran.

Regarding claim 4,
Kwon and Sim doesn’t explicitly teach, The wearable device according to claim 1, further comprising a timer and wherein the processing unit is adapted to determine the sweat level measure based on an output of the timer. (Kwon doesn’t teach determining sweat level measure based on an output of a timer. Doran in ¶0039 teaches, a rapid decrease over a time period in a blood pressure measurement can indicate vasodilation and the lack of body temperature increase can indicate that a patient 150 is likely to sweat.)
Doran is an art in the area of the interest as it teaches determining whether the patient is likely to sweat. A combination of Doran with Kwon and Sim would allow the combined system to use time information determine sweat. Using time information to determine sweat level is known in the art as evident by Doran in ¶0039. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Doran with Kwon and Sim because by doing so would allow an additional method of determining sweat level other than skin conductance and therefore make the device more versatile.

Claim 5-6, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et. al. (US20160058388A1) hereinafter Kwon in view of Sim et. al. (Portable sweat rate sensors integrated with air ventilation actuators) hereinafter Sim and further in view of Just et. al. (US20170119314A1) hereinafter Just.

Regarding claim 5,
Kwon and Sim teaches, The wearable device according to claim 1, wherein the processing unit is adapted to determine a moment in time for ventilating the lower side of the wearable device based on said-the sweat level measure (Kwon in ¶0064 teaches determining when to release a grip between the biosignal measuring apparatus and the user of the apparatus for ventilation and generating wind)
Kwon and Sim as combined doesn’t explicitly teach, and further taking into account when a continuous measurement of a physiological parameter is not needed, in particular wherein the processing unit is adapted to determine a moment in time for ventilating the lower side of the wearable device under the condition that a physiological parameter is stable. (Just in ¶0107 teaches, In response to detecting a decrease in subject activity, the actuators 36 can be retracted thereby reducing the tension of the monitoring device 30 (i.e., loosen) relative to the appendage. Detecting a change in subject activity may include detecting a change in at least one subject vital sign, such as subject heart rate, subject blood pressure, subject temperature, subject respiration rate, subject perspiration rate, etc)
Just is an art in the area of the interest as it teaches sensor configured to detect and/or measure physiological information from the subject. A combination of Just with Kwon and Sim would allow the combined system to ventilate lower side of the wearable device when a physiological parameter is stable. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Just with Kwon and Sim because by doing so would allow adjusting the device to make the device more comfortable for the wearer as taught by Just in ¶0084.

Regarding claim 6,
Kwon and Sim as combined doesn’t explicitly teach, The wearable device according to claim 1, further comprising an output unit wherein the wearable device is further adapted to provide a notification about the moment in time for ventilating the lower side of the wearable device via the output unit. (Just in ¶0165-¶0166 teaches, A wearable device with at least one biometric sensor 202 and actuator 206 may be adjusted for comfort and/or accuracy autonomously and also teaches notifying the user to change the stability. Therefore it notifies the user when the device tightened or loosened.
Just is an art in the area of the interest as it teaches sensor configured to detect and/or measure physiological information from the subject. A combination of Just with Kwon and Sim would allow the combined system to notify user when the device is actuated to tightened or loosened (ventilating). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Just with Kwon because by doing so would allow adjusting the device to make the device more comfortable for the wearer as taught by Just in ¶0084.

Regarding claim 9,
Kwon and Sim teaches, The wearable device according to claim 1, wherein the wearable device is configured to adopt a ventilation state, wherein a spacing is provided between at least a portion of the lower side of the wearable device and the skin of the subject; and a contact state, wherein the portion of the lower side of the wearable device is configured to contact the skin of the subject; (Kwon in ¶0041 teaches a grip released state when a distance is provided between contact area of the biosignal measuring apparatus and the skin of the user. ¶0041-¶0042 teaches a grip tightened state when the biosignal measuring apparatus may tighten the biosignal measuring apparatus to the skin of the user)
Kwon and Sim as combined doesn’t explicitly teach, wherein the wearable device further comprises a spacing element adapted to provide the spacing between the wearable device and the skin of the subject, (Just in ¶0107-¶0104 and Fig. 3A-3B teaches actuator 36 which can be expanded and retracted to tighten and loosen a wearable device. The bladder in an expandable state provides spacing between the wearable device and skin of the subject.)
wherein the spacing element is displaceable between the first, ventilation state and the second, contact state, (Just in ¶0107-¶0104 and Fig. 3A-3B teaches, actuators 36 can inflate and deflate to tighten and loosen the device around the appendage)
wherein the spacing element is arranged between the lower side and the skin of the user when worn and wherein, in the first, ventilation state, the spacing element is at least partially distanced from the lower side of the wearable device, and in the second, contact state, the spacing element lies against the lower side of the wearable device and contacts the skin of the subject (Just in ¶0107-¶0104 and Fig. 3A-3B teaches actuator 36 which can be expanded and retracted to tighten and loosen a wearable device. The surface of the bladder that is in contact with skin is partially distanced from the lower side of the wearable device in expanded state (fig. 3B) and lies against the lower side of the wearable device when in a retracted state (Fig. 3A))
Just is an art in the area of the interest as it teaches sensor configured to detect and/or measure physiological information from the subject. A combination of Just with Kwon and Sim would allow the combined system to use a displaceable spacing to tighten and loosen the device. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Just with Kwon and Sim because by doing so can causes the band 42 to contract and fit snugly around an arm of a subject (tighten) as taught by Just in ¶0132.

Regarding claim 10,
Kwon, Sim and Just teaches, The wearable device according to claim 9, wherein the spacing element is permeable to moisture. (Just in ¶0132 and Fig. 10E teaches bladder 72 is surrounded by a mesh expansion sleeve 73 pneumatic connector 74 is in fluid communication with the bladder 72 and is configured to be connected to a gas/fluid source)

Regarding claim 11,
Kwon, Sim and Just as modified doesn’t explicitly teach, The wearable device according to claim 9, further comprising a physiological parameter sensor for acquiring a physiological signal of the user; wherein the physiological parameter sensor is an optical physiological parameter sensor; (Just in ¶0009 teaches, a monitoring device configured to be attached to a body of a subject includes a sensor that is configured to detect and/or measure physiological information from the subject, and at least one actuator that is configured to adjust the stability of the monitoring device relative to the subject body in response to the sensor detecting a change in subject activity. The sensor may be an optical sensor that includes at least one optical emitter and at least one optical detector)
and the wherein the spacing element is transparent at a wavelength used by the optical physiological parameter sensor. (Just in ¶0121 teaches a monitoring device/watch 40 that is configured to be worn on an arm of a subject via a band 42 which includes an actuator 50 attached to the band 42 as illustrated, and that incorporates a gel 62 within an elastomeric tube 63. The gel 62 is configured to expand or contract in the presence of light from a light source 64. Therefore actuator comprises a transparent spacing element)
Just is an art in the area of the interest as it teaches sensor configured to detect and/or measure physiological information from the subject. A combination of Just with Kwon, Sim and Just would allow the combined system to use an optical sensor and actuator spacing that is transparent. It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kwon, Sim and Just with the teachings of Just because by doing so can causes the band 42 to contract and fit snugly around an arm of a subject (tighten) as taught by Just in ¶0122.

Regarding claim 12,
Kwon, Sim and Just teaches, The wearable device according to claim 9, wherein at least one physiological parameter sensor is integrated in the spacing element. (Just in ¶0131 teaches one or more sensors 46 for measuring physiological information from a subject is integrated into the band 42)

Regarding claim 17,
Kwon, Sim and Just teaches, The wearable device according to claim 9, wherein, in the second, contact state, the spacing element contacts a physiological parameter sensor of the wearable device, wherein  the physiological parameter sensor is configured to acquire a physiological signal of the user. (Just in ¶0107-¶0104 and Fig. 3A-3B teaches actuator 36 which can be expanded and retracted to tighten and loosen a wearable device. Also teaches in retractable state bladder lies against the lower side of the wearable device (Fig. 3A), therefore it is in contact with the sensor 36. ¶0106 teaches the sensor module may include one or more inertial sensors (e.g., an accelerometer, piezoelectric sensor, vibration sensor, photoreflector sensor, etc.) for detecting changes in motion, one or more thermal sensors (e.g., a thermopile, thermistor, resistor, etc.) for measuring temperature of a part of the body, one or more electrical sensors for measuring changes in electrical conduction, one or more skin humidity sensors, and one or more acoustical sensors.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et. al. (US20160058388A1) hereinafter Kwon in view of Sim et. al. (Portable sweat rate sensors integrated with air ventilation actuators) hereinafter Sim and further in view of Shinoda et. al. (US20110295087A1) hereinafter Shinoda.

Regarding claim 8,
Kwon and Sim teaches, The wearable device according to claim 1, wherein the wearable device is configured to adopt a ventilation state, wherein a spacing is provided between at least a portion of the lower side of the wearable device and the skin of the subject; and a contact state, wherein the portion of the lower side of the wearable device is configured to contact the skin of the subject; (Kwon ¶0041 teaches a grip released state when a distance is provided between contact area of the biosignal measuring apparatus and the skin of the user. ¶0041-¶0042 teaches a grip tightened state when the biosignal measuring apparatus may tighten the biosignal measuring apparatus to the skin of the user)
Kwon and Sim doesn’t explicitly teach, wherein the wearable device further comprises a physiological parameter sensor for acquiring a physiological signal of the user, and wherein the wearable device is adapted to switch to a different sensor or to a different measurement mode of the physiological parameter sensor in the ventilation state than in the contact state, wherein the different sensor or the different measurement mode is based on a non-contact measurement of a physiological parameter. (Shinoda in ¶0015 teaches a biological information detection sensor for detecting physiological signal of user. ¶0053 and Fig. 7 teaches switching between different sensors based on contact and non-contact state)
 Shinoda is an art in the area of the interest as it teaches A biological information detection sensor (See abstract). A combination of Shinoda with Kwon and Sim would allow the combined system to include a physiological parameter sensor and switch to a different measurement mode of the physiological parameter sensor based on skin contact. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Shinoda with Kwon and Sim because by doing so it is possible to integrate multiple detection means, and in addition, it is possible to measure the biological information that is necessary in accordance with the usage state of the sensor as taught by Shinoda in ¶0021.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et. al. (US20160058388A1) hereinafter Kwon in view of Sim et. al. (Portable sweat rate sensors integrated with air ventilation actuators) hereinafter Sim and further in view of Fuerst (US10252058B1) hereinafter Fuerst and further in view if Muehlsteff et. al. (US20080194917A1) hereinafter Muehlsteff.

Regarding claim 16,
Kwon, Sim and Fuerst teaches, The wearable device according to claim 2, wherein the processing unit is adapted to determine the moment in time for ventilating the lower side of the wearable device based on the sweat level measure (Kwon in ¶0072-¶0075 teaches a controller determines if a measured biosignal is within a reference range and determines when to change the grip between the biosignal apparatus and the user based on the measurement. ¶0054 biosignal is a measurement of skin conductance indicative of sweat produced by an activity of the sympathetic nerves.)
Kwon, Sim and Fuerst doesn’t teach, and a signal quality of the physiological parameter sensor. (Kwon doesn’t teach changing the grip based on signal quality of the physiological parameter sensor. Muehlsteff in ¶0011, ¶0030-¶0031 teaches monitoring device wearable on a belt. Also teaches automatically modifying a contact pressure (P) of sensor based on signal quality by modifying actuator 10 of the belt, arranged to change the contact pressure of the sensor) 
Muehlsteff is an art in the area of interest as it teaches a monitoring device (21) arranged to measure a signal (S1) representative of a physiological condition of the individual (see Abstract). A combination of Muehlsteff with Kwon, Sim and Fuerst would allow the combined system to determine when to change the grip (ventilate) based on quality of physiological parameter sensor. One would have been motivated to do so because doing so would improve measurement conditions for electrophysiological signals of active individuals by means of an automatic adjustment of the contact pressure of the sensor, yielding optimal signal quality as well as wearing comfort, as taught by Muehlsteff in ¶0011.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116